Name: Commission Regulation (EC) No 2113/97 of 28 October 1997 repealing Regulation (EC) No 414/97 adopting exceptional support measures for the market in pigmeat in Germany
 Type: Regulation
 Subject Matter: cooperation policy;  means of agricultural production;  economic policy;  Europe;  food technology;  agricultural activity
 Date Published: nan

 29 . 10 . 97 I EN Official Journal of the European Communities L 295/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2113/97 of 28 October 1997 repealing Regulation (EC) No 414/97 adopting exceptional support measures for the market in pigmeat in Germany now be closed down ; whereas, therefore, Regulation (EC) No 414/97 needs to be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 3290/94 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Germany animal health measures were adopted by the German authorities pursuant to Article 9 of Council Directive 80 /21 7/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (*), as last amended by Decision 93/384/EEC (4); whereas exceptional support measures for the market in pigmeat were adopted for this Member State by Commission Regulation (EC) No 414/97 O, as last amended by Regulation (EC) No 1500/97 (6); Whereas, in view of the progress achieved on the animal health side , the exceptional market support measures can Article 1 Regulation (EC) No 414/97 is hereby repealed . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 October 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 282, 1 . 11 . 1975, p . 1 . 2 OJ L 349 , 31 . 12 . 1994, p . 105 . 0 OJ L 47, 21 . 2. 1980, p. 11 . (4) OJ L 166, 8 . 7 . 1993, p . 34 . 0 OJ L 62, 4. 3 . 1997, p . 29 . 6 OJ L 202, 30 . 7 . 1997, p . 44.